--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

COMMON STOCK AND WARRANT PURCHASE AGREEMENT


by and among


NexMed, Inc., as Issuer and Seller


and


the Purchasers named herein, as Purchasers





















 
January 23, 2006






 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


Table of Exhibits and Schedules


Exhibit A Form of Warrant


Exhibit B Form of Registration Rights Agreement


Exhibit C Form of Opinion of Seller’s Counsel


Exhibit D Form of Opinion of Nevada Counsel
 

Schedule 1  Purchasers and Shares of Common Stock and Warrants Purchased     
Schedule 3.10  Litigation      Schedule 3.11  Absence of Certain Changes     
Schedule 3.15  Intellectual Property      Schedule 3.17  Preemptive Rights     
Schedule 3.19  Subsidiaries and Investments      Schedule 3.20  Capitalization 
    Schedule 3.21  Options, Warrants, Rights      Schedule 3.22  Employees,
Employment Agreements and Employee Benefit Plans      Schedule 3.27  Brokers 





2

--------------------------------------------------------------------------------


COMMON STOCK AND WARRANT PURCHASE AGREEMENT (the “Agreement”) dated as of
January 23, 2006, by and among NexMed, Inc., a Nevada corporation (the
“Seller”), and each of the persons listed on Schedule 1 hereto (each is
individually referred to as a “Purchaser” and collectively, the “Purchasers”).


W I T N E S S E T H:


WHEREAS, each of the Purchasers is willing to purchase from the Seller, and the
Seller desires to sell to the Purchasers, shares of the Seller’s common stock,
$0.001 par value (the “Common Stock”), and Common Stock Purchase Warrants in the
form of Exhibit A hereto (the “Warrants”) entitling the holders thereof to
purchase additional shares of Common Stock, for an aggregate purchase price of
up to $8 million, as more fully set forth herein.


NOW THEREFORE, in consideration of the mutual promises and representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:


ARTICLE I - PURCHASE AND SALE


1.1 Purchase and Sale.


(a) On the terms and subject to the conditions set forth in this Agreement, at
the Closing (as defined in Section 2.2), the Seller will sell and each of the
Purchasers will purchase the number of shares of Common Stock set forth on
Schedule 1 hereto at a price per share equal to $1.11. In addition, each
Purchaser shall receive at the Closing Warrants to purchase the number of shares
(rounded to the nearest whole share) of Common Stock equal to 40% of the number
of Shares purchased by such Purchaser at Closing hereunder as set forth on
Schedule 1 hereto.


(b) The shares of Common Stock to be issued upon Closing hereunder are referred
to herein as the “Shares,” and the shares of Common Stock issuable upon exercise
of the Warrants are referred to herein as the “Warrant Shares.”


1.2 Terms of the Warrants. The terms and provisions of the Warrants are more
fully set forth in the form of Common Stock Purchase Warrant, attached hereto as
Exhibit A.


1.3 Transfers; Legends.


3

--------------------------------------------------------------------------------


(a) Except as required by federal securities laws and the securities law of any
state or other jurisdiction within the United States or as otherwise set forth
in this Agreement or the Related Documents, the Shares, Warrants and Warrant
Shares (collectively, the “Securities”) may be transferred, in whole or in part,
by any of the Purchasers at any time. Any such transfer shall be made by a
Purchaser in accordance with applicable law. In connection with any transfer of
Securities other than pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), or to the Seller, the
Seller may require the transferor thereof to furnish to the Seller an opinion of
counsel selected by the transferor, such counsel and the form and substance of
which opinion shall be reasonably satisfactory to the Seller and Seller’s
counsel, to the effect that such transfer does not require registration under
the Securities Act; provided, that in the case of a transfer pursuant to Rule
144 under the Securities Act, no opinion shall be required if the transferor
provides the Seller with a customary seller’s representation letter, and if such
sale is not pursuant to subsection (k) of Rule 144, a customary broker’s
representation letter and Form 144.  Notwithstanding the foregoing, the Seller
hereby consents to and agrees to register on the books of the Seller and with
any transfer agent for the securities of the Seller, without any such legal
opinion, any transfer of Securities by a Purchaser to an Affiliate of such
Purchaser, provided that the transferee certifies to the Seller that it is an
Affiliate of such Purchaser and an “accredited investor” as defined in Rule
501(a) under the Securities Act and that it is acquiring the Securities solely
for investment purposes (subject to the qualifications hereof) and not with a
view to, or for, resale, distribution or fractionalization thereof in whole or
in part in violation of the Securities Act. Any transferee shall agree to be
bound by the terms of the Registration Rights Agreement and this Agreement. The
Seller shall reissue certificates evidencing the Securities upon surrender of
certificates evidencing the Securities being transferred in accordance with this
Section 1.3(a). In connection with any transfer of Warrants after the
Registration Statement (as defined in the Registration Rights Agreement) is
declared effective under the Securities Act, the transferor of such Warrants
shall reimburse the Seller for its reasonable out of pocket costs in connection
with such transfer (including without limitation the reasonable attorneys fees
for preparing and filing a prospectus supplement with the SEC and/or delivering
an updated opinion letter to the Seller’s transfer agent). An “Affiliate” means
any Person (as such term is defined below) that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 144
under the Securities Act. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser. A
“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision of any thereof) or other
entity of any kind.
 
(b) The certificates representing the Securities shall bear the following
legends:


“THE SHARES REPRESENTED BY, OR ACQUIRABLE UPON EXERCISE OF SECURITIES EVIDENCED
BY, THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT UNLESS, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO NEXMED, INC. (THE “COMPANY”), SUCH REGISTRATION IS
NOT REQUIRED.”


“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF JANUARY 23, 2006, AS AMENDED FROM TIME TO TIME,
AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”
 
4

--------------------------------------------------------------------------------


ARTICLE II - PURCHASE PRICE AND CLOSING


2.1 Purchase Price. The aggregate purchase price (the “Purchase Price”) to be
paid by each Purchaser to the Seller to acquire the Shares and the applicable
Warrants shall be the total amounts set forth opposite such Purchaser’s name on
Schedule 1 hereto.


2.2 The Closing. The closing of the transactions contemplated under this
Agreement (the “Closing”) will take place as promptly as practicable, but no
later than five (5) business days following satisfaction or waiver of the
conditions set forth in Sections 6.1(a) and 6.2(a) (other than those conditions
which by their terms are not to be satisfied or waived until the Closing), at
the offices of Seller’s counsel. The date on which the Closing occurs is the
“Closing Date.”


ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller represents and warrants to the Purchasers as follows:


3.1 Corporate Existence and Power; Subsidiaries. The Seller and its Subsidiaries
are corporations duly incorporated, validly existing and in good standing under
the laws of the state in which they are incorporated, and have all corporate
powers required to carry on their business as now conducted. The Seller and its
Subsidiaries are duly qualified to do business as a foreign corporation and are
in good standing in each jurisdiction where the character of the property owned
or leased by them or the nature of their activities makes such qualification
necessary, except for those jurisdictions where the failure to be so qualified
would not have a Material Adverse Effect on the Seller or any of its
Subsidiaries. For purposes of this Agreement, the term “Material Adverse Effect”
means, with respect to any person or entity, a material adverse effect on its
and its Subsidiaries’ condition (financial or otherwise), business, properties,
assets, liabilities (including contingent liabilities) or results of operations
taken as a whole. True and complete copies of the Seller’s Articles of
Incorporation, as amended, and Bylaws, as amended, as currently in effect and as
will be in effect on the Closing Date (collectively, the “Articles and Bylaws”),
have previously been provided to the Purchasers. For purposes of this Agreement,
the term “Subsidiary” or “Subsidiaries” means, with respect to any entity, any
corporation or other organization of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are directly or
indirectly owned by such entity or of which such entity is a partner or is,
directly or indirectly, the beneficial owner of 50% or more of any class of
equity securities or equivalent profit participation interests. The Seller has
no Subsidiaries other than the following, each of which, unless otherwise
indicated, is wholly-owned by the Seller:
 
(a)
NexMed Holdings, Inc., a Delaware corporation,

     

(b)
NexMed (U.S.A.), Inc., a Delaware corporation,

     

 
(c)
NexMed International Limited, organized under British Virgin Islands law,

 
5

--------------------------------------------------------------------------------

 

 
(1)
NexMed (Americas) Limited, organized under Nova Scotia law and a wholly-owned
subsidiary of NexMed International Limited, and




 
(2)
NexMed International (Hong Kong) Ltd. organized under Hong Kong law and a
wholly-owned subsidiary of NexMed International Limited.



3.2 Corporate Authorization. The execution, delivery and performance by the
Seller of this Agreement, the Warrants and the Registration Rights Agreement,
and each of the other documents executed pursuant to and in connection with this
Agreement (collectively, the “Related Documents”), and the consummation of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Shares and the Warrants, and the subsequent issuance of
the Warrant Shares upon exercise of the Warrants) have been duly authorized, and
no additional corporate or stockholder action is required for the approval of
this Agreement. The Warrant Shares have been duly reserved for issuance by the
Seller. This Agreement and the Related Documents have been or, to the extent
contemplated hereby or by the Related Documents, will be duly executed and
delivered and constitute the legal, valid and binding agreement of the Seller,
enforceable against the Seller in accordance with their terms, except as may be
limited by bankruptcy, reorganization, insolvency, moratorium and similar laws
of general application relating to or affecting the enforcement of rights of
creditors, and except as enforceability of its obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


3.3 Charter, Bylaws and Corporate Records. The minute books of the Seller and
its Subsidiaries contain complete and accurate records of all meetings and other
corporate actions of the board of directors, committees of the board of
directors, incorporators and stockholders of the Seller and its Subsidiaries
from September 15, 1995 to the date hereof. All material corporate decisions and
actions have been validly made or taken. All corporate books, including without
limitation the share transfer register, comply with applicable laws and
regulations and have been regularly updated. Such books fully and correctly
reflect all the decisions of the stockholders.
 
3.4 Governmental Authorization. Except as otherwise specifically contemplated in
this Agreement and the Related Documents, and except for: (i) the filing of a
Form D with respect to the Shares and Warrants under Regulation D under the
Securities Act; (ii) the filing of the Registration Statement with the
Commission; (iii) the application(s) to each trading market for the listing of
the Shares and the Warrant Shares for trading thereon; and (iv) any filings
required under state securities laws that are permitted to be made after the
date hereof, the execution, delivery and performance by the Seller of this
Agreement and the Related Documents, and the consummation of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Shares and Warrants and the subsequent issuance of the Warrant
Shares upon exercise of the Warrants, as applicable) by the Seller require no
action by or in respect of, or filing with, any governmental body, agency,
official or authority. Notwithstanding the foregoing, the Seller makes no
representation or warranty with respect to the compliance of the transactions
contemplated by this Agreement with Rule 4350(i) of the National Association of
Securities Dealers, Inc. (“NASD”).


6

--------------------------------------------------------------------------------


3.5 Non-Contravention. The execution, delivery and performance by the Seller of
this Agreement and the Related Documents, and the consummation by the Seller of
the transactions contemplated hereby and thereby (including the issuance of the
Shares and Warrant Shares) do not and will not (a) contravene or conflict with
the Articles and Bylaws of the Seller and its Subsidiaries or any material
agreement to which the Seller is a party or by which it is bound; (b) contravene
or conflict with or constitute a violation of any provision of any law,
regulation, judgment, injunction, order or decree binding upon or applicable to
the Seller or its Subsidiaries; (c) constitute a default (or would constitute a
default with notice or lapse of time or both) under or give rise to a right of
termination, cancellation or acceleration or loss of any benefit under any
material agreement, contract or other instrument binding upon the Seller or its
Subsidiaries or under any material license, franchise, permit or other similar
authorization held by the Seller or its Subsidiaries; or (d) result in the
creation or imposition of any Lien (as defined below) on any asset of the Seller
or its Subsidiaries. For purposes of this Agreement, the term “Lien” means, with
respect to any asset, any mortgage, lien, pledge, charge, security interest,
claim or encumbrance of any kind in respect of such asset.


3.6 SEC Documents. The Seller is obligated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) to file reports pursuant to Sections 13 or
15(d) thereof (all such reports filed or required to be filed by the Seller,
including all exhibits thereto or incorporated therein by reference, and all
documents filed by the Seller under the Securities Act hereinafter called the
“SEC Documents”). The Seller has filed all reports or other documents required
to be filed under the Exchange Act. All SEC Documents filed by the Seller as of
or for any period beginning on or after January 1, 2003, (i) were prepared in
all material respects in accordance with the requirements of the Exchange Act
and (ii) did not at the time they were filed (or, if amended or superseded by a
filing prior to the date hereof, then on the date of such filing) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The Seller has
previously delivered to the Purchaser a correct and complete copy of each report
(including, without limitation, the Seller’s 2005 Proxy Statement) which the
Seller filed with the Securities and Exchange Commission (the “SEC” or the
“Commission”) under the Exchange Act for any period ending on or after December
31, 2003 (the “Recent Reports”) to the extent not available via EDGAR. None of
the information about the Seller or any of its Subsidiaries which has been
disclosed to the Purchasers herein or in the course of discussions and
negotiations with respect hereto which is not disclosed in the Recent Reports is
or was required to be so disclosed, and no material non-public information has
been disclosed to the Purchasers.


3.7 Financial Statements. Each of the Seller’s audited consolidated balance
sheet and related consolidated statements of income, cash flows and changes in
stockholders’ equity (including the related notes) as of and for the years ended
December 31, 2004 and December 31, 2003, as contained in the Recent Reports
(collectively, the “Seller’s Financial Statements” or the “Financial
Statements”) (x) present fairly in all material respects the financial position
of the Seller and its Subsidiaries on a consolidated basis as of the dates
thereof and the results of operations, cash flows and stockholders’ equity as of
and for each of the periods then ended, and (y) were prepared in accordance with
generally accepted accounting principals (“GAAP”) applied on a consistent basis
throughout the periods involved, in each case, except as otherwise indicated in
the notes thereto.


7

--------------------------------------------------------------------------------


3.8 Compliance with Law. The Seller and its Subsidiaries are in compliance and
have conducted their business so as to comply with all laws, rules and
regulations, judgments, decrees or orders of any court, administrative agency,
commission, regulatory authority or other governmental authority or
instrumentality, domestic or foreign, applicable to their operations, the
violation of which would cause a Material Adverse Affect. There are no judgments
or orders, injunctions, decrees, stipulations or awards (whether rendered by a
court or administrative agency or by arbitration), including any such actions
relating to affirmative action claims or claims of discrimination, against the
Seller or its Subsidiaries or against any of their properties or businesses.


3.9 No Defaults. The Seller and its Subsidiaries are not, nor have they received
notice that they would be with the passage of time, giving of notice, or both,
(i) in violation of any provision of their Articles and Bylaws (ii) in default
or violation of any term, condition or provision of (A) any judgment, decree,
order, injunction or stipulation applicable to the Seller or its Subsidiaries or
(B) any material agreement, note, mortgage, indenture, contract, lease or
instrument, permit, concession, franchise or license to which the Seller or its
Subsidiaries are a party or by which the Seller or its Subsidiaries or their
properties or assets may be bound, and no circumstances exist which would
entitle any party to any material agreement, note, mortgage, indenture,
contract, lease or instrument to which such Seller or its Subsidiaries are a
party, to terminate such as a result of such Seller or its Subsidiaries, having
failed to meet any material provision thereof including, but not limited to,
meeting any applicable milestone under any material agreement or contract.


3.10 Litigation. Except as disclosed in the Recent Reports or on Schedule 3.10,
there is no action, suit, proceeding, judgment, claim or investigation pending
or, to the best knowledge of the Seller, threatened against the Seller and its
Subsidiaries which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the Seller or its Subsidiaries or
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay any of the transactions contemplated hereby, and there is no basis for the
assertion of any of the foregoing. Each Purchaser acknowledges that it is aware
that the Company has received notice from The Nasdaq Stock Market that the
Common Stock is not in compliance with applicable listing requirements, and that
such Purchaser has reviewed the Company’s Form 8-K filed with the Commission on
January 6, 2006.


There are no claims or complaints existing or, to the knowledge of the Seller or
its Subsidiaries threatened, for product liability in respect of any product of
the Seller or its Subsidiaries, and the Seller and its Subsidiaries are not
aware of any basis for the assertion of any such claim.


3.11 Absence of Certain Changes. Since December 31, 2004, the Seller has
conducted its business only in the ordinary course and there has not occurred,
except as set forth in the Recent Reports or any exhibit thereto or incorporated
by reference therein:


8

--------------------------------------------------------------------------------


(a) Any event that could reasonably be expected to have a Material Adverse
Effect on the Seller or any of its Subsidiaries;


(b) Any amendments or changes in the Articles or Bylaws of the Seller and its
Subsidiaries.


(c) Any damage, destruction or loss, whether or not covered by insurance, that
would, individually or in the aggregate, have or would be reasonably likely to
have, a Material Adverse Effect on the Seller and its Subsidiaries;


(d) Except as set forth in the Recent Reports or on Schedule 3.11(d), any


(i) incurrence, assumption or guarantee by the Seller or its Subsidiaries of any
debt for borrowed money other than for equipment leases;


(ii) issuance or sale of any securities convertible into or exchangeable for
securities of the Seller other than to directors, employees and consultants
pursuant to existing equity compensation or stock purchase plans of the Seller;


(iii) issuance or sale of options or other rights to acquire from the Seller or
its Subsidiaries, directly or indirectly, securities of the Seller or any
securities convertible into or exchangeable for any such securities, other than
options issued to directors, employees and consultants in the ordinary course of
business in accordance with past practice;


(iv) issuance or sale of any stock, bond or other corporate security, other than
upon the exercise or conversion of convertible securities;


(v) discharge or satisfaction of any material Lien, other than current
liabilities incurred since December 31, 2004 in the ordinary course of business;


(vi) declaration or making any payment or distribution to stockholders or
purchase or redemption of any share of its capital stock or other security;


(vii) sale, assignment or transfer any of its intangible assets except in the
ordinary course of business, or cancellation of any debt or claim except in the
ordinary course of business;


(viii) waiver of any right of substantial value whether or not in the ordinary
course of business;


(ix) material change in officer compensation except in the ordinary course of
business and consistent with past practices; or


(x) other commitment (contingent or otherwise) to do any of the foregoing.


9

--------------------------------------------------------------------------------


(e) Any creation, sufferance or assumption by the Seller or any of its
Subsidiaries of any Lien on any asset (other than Liens existing on the date
hereof or in connection with equipment leases and working capital lines of
credit set forth on Schedule 3.11(e)) or any making of any loan, advance or
capital contribution to or investment in any Person in an aggregate amount which
exceeds $25,000 outstanding at any time;


(f) Any entry into, amendment of, relinquishment, termination or non-renewal by
the Seller or its Subsidiaries of any material contract, license, lease,
transaction, commitment or other right or obligation, other than in the ordinary
course of business; or


(g) Any transfer or grant of a right with respect to the trademarks, trade
names, service marks, trade secrets, copyrights or other intellectual property
rights owned or licensed by the Seller or its Subsidiaries, except as among the
Seller and its Subsidiaries.


3.12 No Undisclosed Liabilities. Except as set forth in the Recent Reports, and
except for liabilities and obligations incurred in the ordinary course of
business since December 31, 2004, as of the date hereof, (i) the Seller and its
Subsidiaries do not have any material liabilities or obligations (absolute,
accrued, contingent or otherwise) which, and (ii) there has not been any aspect
of the prior or current conduct of the business of the Seller or its
Subsidiaries which may form the basis for any material claim by any third party
which if asserted could result in any such material liabilities or obligations
which, are not fully reflected, reserved against or disclosed in the balance
sheet of the Seller as at December 31, 2004.


3.13 Taxes. All tax returns and tax reports required to be filed with respect to
the income, operations, business or assets of the Seller and its Subsidiaries
have been timely filed (or appropriate extensions have been obtained) with the
appropriate governmental agencies in all jurisdictions in which such returns and
reports are required to be filed, and all of the foregoing as filed are correct
and complete and, in all material respects, reflect accurately all liability for
taxes of the Seller and its Subsidiaries for the periods to which such returns
relate, and all amounts shown as owing thereon have been paid. All income,
profits, franchise, sales, use, value added, occupancy, property, excise,
payroll, withholding, FICA, FUTA and other taxes (including interest and
penalties), if any, collectible or payable by the Seller and its Subsidiaries or
relating to or chargeable against any of its material assets, revenues or income
or relating to any employee, independent contractor, creditor, stockholder or
other third party through the Closing Date, will have been fully collected and
paid by such date if due by such date or provided for by adequate reserves in
the Financial Statements as of and for the periods ended December 31, 2004
(other than taxes accruing after such date) and all similar items due through
the Closing Date will have been fully paid by that date or provided for by
adequate reserves, whether or not any such taxes were reported or reflected in
any tax returns or filings. No taxation authority has sought to audit the
records of the Seller or any of its Subsidiaries for the purpose of verifying or
disputing any tax returns, reports or related information and disclosures
provided to such taxation authority, or for the Seller’s or any of its
Subsidiaries’ alleged failure to provide any such tax returns, reports or
related information and disclosure. No material claims or deficiencies have been
asserted against or inquiries raised with the Seller or any of its Subsidiaries
with respect to any taxes or other governmental charges or levies which have not
been paid or otherwise satisfied, including claims that, or inquiries whether,
the Seller or any of its Subsidiaries has not filed a tax return that it was
required to file, and, to the best of the Seller’s knowledge, there exists no
reasonable basis for the making of any such claims or inquiries. Neither the
Seller nor any of its Subsidiaries has waived any restrictions on assessment or
collection of taxes or consented to the extension of any statute of limitations
relating to taxation.


10

--------------------------------------------------------------------------------


3.14 Interests of Officers, Directors and Other Affiliates. The description of
any interest held, directly or indirectly, by any officer, director or other
Affiliate of Seller (other than the interests of the Seller and its Subsidiaries
in such assets) in any property, real or personal, tangible or intangible, used
in or pertaining to Seller’s business, including any interest in the
Intellectual Property (as defined in Section 3.15 hereof), as set forth in the
Recent Reports, is true and complete, and no officer, director or other
Affiliate of the Seller has any interest in any property, real or personal,
tangible or intangible, used in or pertaining to the Seller’s business,
including the Seller’s Intellectual Property, other than as set forth in the
Recent Reports.


3.15 Intellectual Property. Other than as set forth in the Recent Reports:


(a) the Seller or a Subsidiary thereof has the right to use or is the sole and
exclusive owner of all right, title and interest in and to all foreign and
domestic patents, patent rights, trademarks, service marks, trade names, brands
and copyrights (whether or not registered and, if applicable, including pending
applications for registration) owned, used or controlled by the Seller and its
Subsidiaries (collectively, the “Rights”) and in and to each material invention,
software, trade secret, technology, product, composition, formula, method of
process used by the Seller or its Subsidiaries (the Rights and such other items,
the “Intellectual Property”), and, to the Seller’s knowledge, has the right to
use the same, free and clear of any claim or conflict with the rights of others;


(b) no royalties or fees (license or otherwise) are payable by the Seller or its
Subsidiaries to any Person by reason of the ownership or use of any of the
Intellectual Property except as set forth on Schedule 3.15;


(c) there have been no claims made against the Seller or its Subsidiaries
asserting the invalidity, abuse, misuse, or unenforceability of any of the
Intellectual Property, and, to its knowledge, there are no reasonable grounds
for any such claims;


(d) neither the Seller nor its Subsidiaries have made any claim of any violation
or infringement by others of its rights in the Intellectual Property, and to the
best of the Seller’s knowledge, no reasonable grounds for such claims exist; and


(e) neither the Seller nor its Subsidiaries have received notice that it is in
conflict with or infringing upon the asserted rights of others in connection
with the Intellectual Property.


3.16 Restrictions on Business Activities. Other than as set forth in the Recent
Reports, there is no agreement, judgment, injunction, order or decree binding
upon the Seller or its Subsidiaries which has or could reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Seller or its Subsidiaries, any acquisition of property by the Seller or its
Subsidiaries or the conduct of business by the Seller or its Subsidiaries as
currently conducted or as currently proposed to be conducted by the Seller.


11

--------------------------------------------------------------------------------


3.17 Preemptive Rights. Except as set forth in Schedule 3.17, none of the
stockholders of the Seller possess any preemptive rights in respect of the
Shares or Warrant Shares to be issued to the Purchasers upon exercise of the
Warrants, as applicable. Each Purchaser which is also a holder of the Company’s
Series C 6% Cumulative Convertible Preferred Stock (the “Series C Stock”) hereby
acknowledges that the Company has fully complied with Section 10 of the
Certificate of Designation of the Series C Stock in connection with such
Purchaser’s participation rights in this offering, and waives all other rights
with respect to such Section 10 in connection with this offering.


3.18 Insurance. The insurance policies providing insurance coverage to the
Seller or its Subsidiaries including for product liability are adequate for the
business conducted by the Seller and its Subsidiaries (currently limited to the
testing phase) and are sufficient for compliance by the Seller and its
Subsidiaries with all requirements of law and all material agreements to which
the Seller or its Subsidiaries are a party or by which any of their assets are
bound. All of such policies are in full force and effect and are valid and
enforceable in accordance with their terms, and the Seller and its Subsidiaries
have complied with all material terms and conditions of such policies, including
premium payments. None of the insurance carriers has indicated to the Seller or
its Subsidiaries an intention to cancel any such policy.


3.19 Subsidiaries and Investments. Except as set forth in the Recent Reports or
on Schedule 3.19, the Seller has no Subsidiaries or Investments. For purposes of
this Agreement, the term “Investments” shall mean, with respect to any Person,
all advances, loans or extensions of credit to any other Person, all purchases
or commitments to purchase any stock, bonds, notes, debentures or other
securities of any other Person, and any other investment in any other Person,
including partnerships or joint ventures (whether by capital contribution or
otherwise) or other similar arrangement (whether written or oral) with any
Person, including but not limited to arrangements in which (i) the Person shares
profits and losses, (ii) any such other Person has the right to obligate or bind
the Person to any third party, or (iii) the Person may be wholly or partially
liable for the debts or obligations of such partnership, joint venture or other
arrangement.


3.20 Capitalization. The authorized capital stock of the Seller consists of
120,000,000 shares of common stock, $0.001 par value per share, of which
55,517,785 shares are issued and outstanding as of the date hereof, and
10,000,000 shares of preferred stock, issuable in one or more classes or series,
with such relative rights and preferences as the Board of Directors may
determine, none of which has been authorized for issuance other than 1,000,000
shares of Series A Junior Participating Preferred Stock, $0.001 par value per
share, none of which, immediately prior to the Closing, has been issued or is
outstanding, 800 shares of the Company’s Series B 8% Cumulative Convertible
Preferred Stock, 800 of which have been issued and none of which, immediately
prior to the Closing, are outstanding and 600 shares of the Company’s Series C
Stock, 445 of which have been issued and 99.5 of which, immediately prior to
Closing, are outstanding. All shares of the Seller’s issued and outstanding
capital stock have been duly authorized, are validly issued and outstanding, and
are fully paid and nonassessable. No securities issued by the Seller from the
date of its incorporation to the date hereof were issued in violation of any
statutory or common law preemptive rights. There are no dividends which have
accrued or been declared but are unpaid on the capital stock of the Seller. All
taxes required to be paid by Seller in connection with the issuance and any
transfers of the Seller’s capital stock have been paid. Except as set forth on
Schedule 3.20, all permits or authorizations required to be obtained from or
registrations required to be effected with any Person in connection with any and
all issuances of securities of the Seller from the date of the Seller’s
incorporation to the date hereof have been obtained or effected, and all
securities of the Seller have been issued and are held in accordance with the
provisions of all applicable securities or other laws.


12

--------------------------------------------------------------------------------


3.21 Options, Warrants, Rights. Except as set forth in the Recent Reports or on
Schedule 3.21, there are no outstanding (a) securities, notes or instruments
convertible into or exercisable for any of the capital stock or other equity
interests of the Seller or its Subsidiaries; (b) options, warrants,
subscriptions or other rights to acquire capital stock or other equity interests
of the Seller or its Subsidiaries; or (c) commitments, agreements or
understandings of any kind, including employee benefit arrangements, relating to
the issuance or repurchase by the Seller or its Subsidiaries of any capital
stock or other equity interests of the Seller or its Subsidiaries, any such
securities or instruments convertible or exercisable for securities or any such
options, warrants or rights. Except as set forth on Schedule 3.21, neither the
Seller nor the Subsidiaries have granted anti-dilution rights to any person or
entity in connection with any outstanding option, warrant, subscription or any
other instrument convertible or exercisable for the securities of the Seller or
any of its Subsidiaries. Other than the rights granted to the Purchasers under
the Registration Rights Agreement, there are no outstanding rights which permit
the holder thereof to cause the Seller or the Subsidiaries to file a
registration statement under the Securities Act or which permit the holder
thereof to include securities of the Seller or any of its Subsidiaries in a
registration statement filed by the Seller or any of its Subsidiaries under the
Securities Act, and there are no outstanding agreements or other commitments
which otherwise relate to the registration of any securities of the Seller or
any of its Subsidiaries for sale or distribution in any jurisdiction, except as
set forth on Schedule 3.21.


3.22 Employees, Employment Agreements and Employee Benefit Plans. Except as set
forth in the Recent Reports or on Schedule 3.22, there are no employment,
consulting, severance or indemnification arrangements, agreements, or
understandings between the Seller and any officer, director, consultant or
employee of the Seller or its Subsidiaries (the “Employment Agreements”). Except
as set forth in the Recent Reports or on Schedule 3.22, no Employment Agreement
provides for the acceleration or change in the award, grant, vesting or
determination of options, warrants, rights, severance payments, or other
contingent obligations of any nature whatsoever of the Seller or its
Subsidiaries in favor of any such parties in connection with the transactions
contemplated by this Agreement. Except as disclosed in the Recent Reports or on
Schedule 3.22, the terms of employment or engagement of all directors, officers,
employees, agents, consultants and professional advisors of the Seller and its
Subsidiaries are such that their employment or engagement may be terminated upon
not more than two weeks’ notice given at any time without liability for payment
of compensation or damages and the Seller and its Subsidiaries have not entered
into any agreement or arrangement for the management of their business or any
part thereof other than with their directors or employees.


3.23 Absence of Certain Business Practices. Neither the Seller, nor any
Affiliate of the Seller, nor to the knowledge of the Seller, any agent or
employee of the Seller, any other Person acting on behalf of or associated with
the Seller, or any individual related to any of the foregoing Persons, acting
alone or together, has: (a) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances or any other economic benefits,
regardless of their nature or type, from any customer, supplier, trading
company, shipping company, governmental employee or other Person with whom the
Seller has done business directly or indirectly; or (b) directly or indirectly,
given or agreed to give any gift or similar benefit to any customer, supplier,
trading company, shipping company, governmental employee or other Person who is
or may be in a position to help or hinder the business of the Seller (or assist
the Seller in connection with any actual or proposed transaction) which (i) may
subject the Seller to any damage or penalty in any civil, criminal or
governmental litigation or proceeding, (ii) if not given in the past, may have
had an adverse effect on the Seller or (iii) if not continued in the future, may
adversely affect the assets, business, operations or prospects of the Seller or
subject the Seller to suit or penalty in any private or governmental litigation
or proceeding.


13

--------------------------------------------------------------------------------


3.24 Products and Services. To the knowledge of the Seller and except as
disclosed in the Recent Reports, there exists no set of facts (i) which could
furnish a basis for the withdrawal, suspension or cancellation of any
registration, license, permit or other governmental approval or consent of any
governmental or regulatory agency with respect to any product or service
developed or provided by the Seller or its Subsidiaries, (ii) which could
furnish a basis for the withdrawal, suspension or cancellation by order of any
state, federal or foreign court of law of any product or service, or (iii) which
could have a Material Adverse Effect on the continued operation of any facility
of the Seller or its Subsidiaries or which could otherwise cause the Seller or
its Subsidiaries to withdraw, suspend or cancel any such product or service from
the market or to change the marketing classification of any such product or
service. Each product or service provided by Seller or its Subsidiaries has been
provided in accordance in all material respects with the specifications under
which such product or service normally is and has been provided and the
provisions of all applicable laws or regulations.


3.25 Environmental Matters. None of the premises or any properties owned,
occupied or leased by the Seller or its Subsidiaries (the “Premises”) has been
used by the Seller or the Subsidiaries or, to the Seller’s knowledge, by any
other Person, to manufacture, treat, store, or dispose of any substance that has
been designated to be a “hazardous substance” under applicable Environmental
Laws (hereinafter defined) (“Hazardous Substances”) in violation of any
applicable Environmental Laws. To its knowledge, the Seller has not disposed of,
discharged, emitted or released any Hazardous Substances which would require,
under applicable Environmental Laws, remediation, investigation or similar
response activity. No Hazardous Substances are present as a result of the
actions of the Seller or, to the Seller’s knowledge, any other Person, in, on or
under the Premises which would give rise to any liability or clean-up
obligations of the Seller under applicable Environmental Laws. The Seller and,
to the Seller’s knowledge, any other Person for whose conduct it may be
responsible pursuant to an agreement or by operation of law, are in compliance
with all laws, regulations and other federal, state or local governmental
requirements, and all applicable judgments, orders, writs, notices, decrees,
permits, licenses, approvals, consents or injunctions in effect on the date of
this Agreement relating to the generation, management, handling, transportation,
treatment, disposal, storage, delivery, discharge, release or emission of any
Hazardous Substance (the “Environmental Laws”). Neither the Seller nor, to the
Seller’s knowledge, any other Person for whose conduct it may be responsible
pursuant to an agreement or by operation of law has received any written
complaint, notice, order, or citation of any actual, threatened or alleged
noncompliance with any of the Environmental Laws, and there is no proceeding,
suit or investigation pending or, to the Seller’s knowledge, threatened against
the Seller or, to the Seller’s knowledge, any such Person with respect to any
violation or alleged violation of the Environmental Laws, and, to the knowledge
of the Seller, there is no basis for the institution of any such proceeding,
suit or investigation.


14

--------------------------------------------------------------------------------


3.26 Licenses; Compliance With FDA and Other Regulatory Requirements.


(a) General. Except as disclosed in the Recent Reports, the Seller holds all
material authorizations, consents, approvals, franchises, licenses and permits
required under applicable law or regulation for the operation of the business of
the Seller and its Subsidiaries as currently operated (the “Governmental
Authorizations”). All the Governmental Authorizations have been duly issued or
obtained and are in full force and effect, and the Seller and its Subsidiaries
are in material compliance with the terms of all the Governmental
Authorizations. The Seller and its Subsidiaries have not engaged in any activity
that, to their knowledge, would cause revocation or suspension of any such
Governmental Authorizations. The Seller has no knowledge of any facts which
could reasonably be expected to cause the Seller to believe that the
Governmental Authorizations will not be renewed by the appropriate governmental
authorities in the ordinary course. Neither the execution, delivery nor
performance of this Agreement shall adversely affect the status of any of the
Governmental Authorizations.


(b) FDA. Without limiting the generality of the representations and warranties
made in paragraph (a) above, the Seller represents and warrants that (i) the
Seller and each of its Subsidiaries is in material compliance with all
applicable provisions of the United States Federal Food, Drug, and Cosmetic Act
(the “FDC Act”), (ii) its products and those of each of its Subsidiaries that
are in the Seller’s control are not adulterated or misbranded and are in lawful
distribution, (iii) the United States Food and Drug Administration (the “FDA”)
has not initiated legal action with respect to the manufacturing of the Seller’s
products, such as seizures or FDA-required recalls, and Seller uses best efforts
to comply with applicable FDA good manufacturing practice regulations, (iv) all
adverse events that were known to and required to be reported by Seller to the
FDA have been reported to the FDA in a timely manner, (v) neither the Seller nor
any of its Subsidiaries is, to their knowledge, employing or utilizing the
services of any individual who has been debarred under the FDC Act, (vi) all
stability studies required to be performed for products distributed by the
Seller or any of its Subsidiaries have been completed or are ongoing in material
compliance with the applicable FDA requirements, and (vii) the Seller and its
Subsidiaries are in compliance in all material respects with all applicable
provisions of the Controlled Substances Act.


3.27 Brokers. Except as set forth on Schedule 3.27, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement,
based upon any arrangement made by or on behalf of the Seller, which would make
any Purchaser liable for any fees or commissions.


3.28 Securities Laws. Neither the Seller nor its Subsidiaries nor any agent
acting on behalf of the Seller or its Subsidiaries has taken or will take any
action which might cause this Agreement or the Warrants to violate the
Securities Act or the Exchange Act or any rules or regulations promulgated
thereunder, as in effect on the Closing Date. Assuming that all of the
representations and warranties of the Purchasers set forth in Article IV are
true, all offers and sales of capital stock, securities and notes of the Seller
were conducted and completed in compliance with the Securities Act. All shares
of capital stock and other securities issued by the Seller and its Subsidiaries
prior to the date hereof have been issued in transactions that were either
registered offerings or were exempt from the registration requirements under the
Securities Act and all applicable state securities or “blue sky” laws and in
compliance with all applicable corporate laws.


15

--------------------------------------------------------------------------------


3.29 Disclosure. No representation or warranty made by the Seller in this
Agreement, nor in any document, written information, financial statement,
certificate, schedule or exhibit prepared and furnished by the Seller or the
representatives of the Seller pursuant hereto or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact, or omits to state a material fact necessary to make the
statements or facts contained herein or therein not misleading in light of the
circumstances under which they were furnished.


ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


Each Purchaser, for itself only, hereby severally and not jointly, represents
and warrants to the Seller as follows:


4.1 Existence and Power. The Purchaser is duly organized, validly existing and
in good standing under the laws of the jurisdiction of such Purchaser’s
organization. The Purchaser has all powers required to carry on such Purchaser’s
business as now conducted.


4.2 Authorization. The execution, delivery and performance by the Purchaser of
this Agreement, the Related Documents to which such Purchaser is a party, and
the consummation by the Purchaser of the transactions contemplated hereby and
thereby have been duly authorized, and no additional action is required for the
approval of this Agreement or the Related Documents. This Agreement and the
Related Documents to which the Purchaser is a party have been or, to the extent
contemplated hereby, will be duly executed and delivered and constitute valid
and binding agreements of the Purchaser, enforceable against such Purchaser in
accordance with their terms, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors and except that
enforceability of their obligations thereunder are subject to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).


4.3 Investment. The Purchaser is acquiring the securities described herein for
its own account and not with a view to, or for sale in connection with, any
distribution thereof, nor with the intention of distributing or reselling the
same, provided, however, that by making the representation herein, the Purchaser
does not agree to hold any of the securities for any minimum or other specific
term and reserves the right to dispose of the securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act. The Purchaser is aware that none of the securities has been
registered under the Securities Act or under applicable state securities or blue
sky laws. The Purchaser is an “Accredited Investor” as such term is defined in
Rule 501 of Regulation D, as promulgated under the Securities Act (including,
without limitation, if the Purchaser is an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 and a
self-directed plan, then investment decisions are made solely by persons that
are “Accredited Investors”).


16

--------------------------------------------------------------------------------


4.4 Reliance on Exemptions. The Purchaser understands that the Shares and
Warrants are being offered and sold to such Purchaser in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Seller is relying upon the truth and accuracy of,
and such Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the securities.


4.5 Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the securities and, at the present time, is able to
afford a complete loss of such investment.


4.6 General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


ARTICLE V - COVENANTS OF THE SELLER AND PURCHASERS


5.1 Insurance. The Seller and its Subsidiaries shall, from time to time upon the
written request of the Purchasers, promptly furnish or cause to be furnished to
the Purchasers evidence, in form and substance reasonably satisfactory to the
Purchasers, of the maintenance of all insurance maintained by it for loss or
damage by fire and other hazards, damage or injury to persons and property,
including from product liability, and under workmen’s compensation laws.


5.2 Reporting Obligations. So long as any portion of the Warrants has not been
exercised and has not expired by its terms, the Seller shall furnish to the
Purchasers, or any other persons who hold any of the Warrants (provided that
such subsequent holders give notice to the Seller that they hold Warrants and
furnish their addresses) promptly upon their becoming available one copy of (A)
each report, notice or proxy statement sent by the Seller to its stockholders
generally, and of each regular or periodic report (pursuant to the Exchange Act)
and (B) any registration statement, prospectus or written communication pursuant
to the Securities Act relating to the issuance or registration of the Shares and
the Warrant Shares and filed by the Seller with the Commission or any securities
market or exchange on which shares of Common Stock are listed; provided,
however, that the Seller shall have no obligation to deliver reports or
schedules or statements (pursuant to the Exchange Act) under this Section 5.2 to
the extent such reports are publicly available via EDGAR.


17

--------------------------------------------------------------------------------


The Purchasers are hereby authorized to deliver a copy of any financial
statement or any other information relating to the business, operations or
financial condition of the Seller which may have been furnished to the
Purchasers hereunder, to any regulatory body or agency having jurisdiction over
the Purchasers or to any Person which shall, or shall have right or obligation
to succeed to all or any part of the Purchasers’ interest in the Seller or this
Agreement.


5.3 Investigation. The representations, warranties, covenants and agreements set
forth in this Agreement shall not be affected or diminished in any way by any
investigation (or failure to investigate) at any time by or on behalf of the
party for whose benefit such representations, warranties, covenants and
agreements were made. Without limiting the generality of the foregoing, the
inability or failure of the Purchasers to discover any breach, default or
misrepresentation by the Seller under this Agreement or the Related Documents
(including under any certificate furnished pursuant to this Agreement),
notwithstanding the exercise by the Purchasers or other holders of the Shares of
their rights hereunder to conduct an investigation shall not in any way diminish
any liability hereunder.


5.4 Further Assurances. The Seller shall, at its cost and expense, upon written
request of the Purchasers, duly execute and deliver, or cause to be duly
executed and delivered, to the Purchasers such further instruments and do and
cause to be done such further acts as may be necessary, advisable or proper, at
the reasonable request of the Purchasers, to carry out more effectually the
provisions and purposes of this Agreement. The parties shall use their best
efforts to timely satisfy each of the conditions described in Article VI of this
Agreement.


5.5 Use of Proceeds. The Seller covenants and agrees that the proceeds of the
Purchase Price shall be used by the Seller for working capital and general
corporate purposes; under no circumstances shall any portion of the proceeds be
applied to:


(i) accelerated repayment of debt existing on the date hereof;


(ii) the payment of dividends or other distributions on any capital stock of the
Seller other than the Seller’s Series C 6% Cumulative Convertible Preferred
Stock;


(iii) increased executive compensation or loans to officers, employees,
stockholders or directors, unless approved by a disinterested majority of the
Board of Directors;


(iv) the purchase of debt or equity securities of any person, including the
Seller and its Subsidiaries, except in connection with investment of excess cash
in high quality (A1/P1 or better) money market instruments having maturities of
one year or less; or


(v) any expenditure not directly related to the business of the Seller.


5.6 Corporate Existence. So long as a Purchaser owns Shares, Warrants or Warrant
Shares, the Seller shall preserve and maintain and cause its Subsidiaries to
preserve and maintain their corporate existence and good standing in the
jurisdiction of their incorporation and the rights, privileges and franchises of
the Seller and its Subsidiaries (except, in each case, in the event of a merger
or consolidation in which the Seller or its Subsidiaries, as applicable, is not
the surviving entity) in each case where failure to so preserve or maintain
could have a Material Adverse Effect on the financial condition, business or
operations of the Seller and its Subsidiaries taken as a whole.


18

--------------------------------------------------------------------------------


5.7 Licenses. The Seller shall, and shall cause its Subsidiaries to, maintain at
all times all material licenses or permits necessary to the conduct of its
business and as required by any governmental agency or instrumentality thereof,
including without limitation all FDA clearances and approvals.


5.8 Taxes and Claims. The Seller and its Subsidiaries shall duly pay and
discharge (a) all material taxes, assessments and governmental charges upon or
against the Seller or its properties or assets prior to the date on which
penalties attach thereto, unless and to the extent that such taxes are being
diligently contested in good faith and by appropriate proceedings, and
appropriate reserves therefor have been established, and (b) all material lawful
claims, whether for labor, materials, supplies, services or anything else which
might or could, if unpaid, become a lien or charge upon the properties or assets
of the Seller or its Subsidiaries unless and to the extent only that the same
are being diligently contested in good faith and by appropriate proceedings and
appropriate reserves therefor have been established.


5.9 Perform Covenants. The Seller shall duly comply with all the terms and
covenants contained herein and in each of the instruments and documents given to
the Purchasers in connection with or pursuant to this Agreement, all at the
times and places and in the manner set forth herein or therein.


5.10 Additional Covenants.


(a) Except for transactions approved by a majority of the disinterested
directors of the Board of Directors, neither the Seller nor any of its
Subsidiaries shall enter into any transaction with any director, officer,
employee or holder of more than 5% of the outstanding capital stock of any class
or series of capital stock of the Seller or any of its Subsidiaries, member of
the family of any such person, or any corporation, partnership, trust or other
entity in which any such person, or member of the family of any such person, is
a director, officer, trustee, partner or holder of more than 5% of the
outstanding capital stock thereof, with the exception of transactions which are
consummated upon terms that are no less favorable than would be available if
such transaction had been effected at arms-length, in the reasonable judgment of
the Board of Directors.


(b) The Seller shall timely prepare and file with the Securities and Exchange
Commission the form of notice of the sale of securities pursuant to the
requirements of Regulation D regarding the sale of the Shares and Warrants under
this Agreement.


(c) The Seller shall timely prepare and file such applications, consents to
service of process (but not including a general consent to service of process)
and similar documents and take such other steps and perform such further acts as
shall be required by the state securities law requirements of each jurisdiction
where a Purchaser resides as indicated on Schedule 1 with respect to the sale of
the Shares and Warrants under this Agreement.


19

--------------------------------------------------------------------------------


(d) Neither the Seller nor any of its Affiliates, nor any Person acting on its
or their behalf, shall directly or indirectly make any offers or sales of any
securities or solicit any offers to buy any securities under circumstances that
would cause the loss of the 4(2) exemption under the Securities Act for the
transactions contemplated hereby.


5.11 Securities Laws Disclosure; Publicity. The Seller shall (i) on or promptly
after the Closing Date, issue a press release disclosing the transactions
contemplated hereby, and (ii) after the Closing Date, timely file with the
Commission a Report on Form 8-K disclosing the transactions contemplated hereby.
Except as provided in the preceding sentence, neither the Seller nor the
Purchasers shall make any press release or other publicity about the terms of
this Agreement or the transactions contemplated hereby without the prior
approval of the other unless otherwise required by law or the rules of the
Commission or Nasdaq.


5.12 Like Treatment of Purchasers and Holders. Neither the Seller nor any of its
affiliates shall, directly or indirectly, pay or cause to be paid any
consideration (immediate or contingent), whether by way of interest, fee,
payment for redemption, conversion or exercise of the Securities, or otherwise,
to any Purchaser or holder of Securities, for or as an inducement to, or in
connection with the solicitation of, any consent, waiver or amendment to any
terms or provisions of this Agreement or the Related Documents, unless such
consideration is required to be paid to all Purchasers or holders of Securities
bound by such consent, waiver or amendment. The Seller shall not, directly or
indirectly, redeem any Securities unless such offer of redemption is made pro
rata to all Purchasers or holders of Securities, as the case may be, on
identical terms.


5.13 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement or any Related Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any such agreement. Nothing contained herein or in any Related
Documents, and no action taken by any Purchaser pursuant hereto or thereto,
shall be deemed to constitute any of the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby or
thereby. Each Purchaser confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other document contemplated hereby, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.


ARTICLE VI - CONDITIONS TO CLOSING


6.1 Conditions to Obligations of Purchasers to Effect the Closing. The
obligations of a Purchaser to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing, of each of the following conditions, any of which may be waived,
in writing, by a Purchaser:


(a) The Seller shall deliver or cause to be delivered to each of the Purchasers
the following:


20

--------------------------------------------------------------------------------


1. (i) (A) One or more certificates evidencing the aggregate number of Shares of
the Common Stock, duly authorized, issued, fully paid and non-assessable, as is
indicated on Schedule 1 to be purchased at the Closing by such Purchaser,
registered in the name of such Purchaser, in such denominations as are indicated
on Schedule 1 for such Purchaser (“Share Certificates”) or (B) a copy of
irrevocable transfer agent instructions (I) that have been delivered to the
Seller’s transfer agent and (II) instruct the Seller’s transfer agent to issue
the Share Certificates, (III) that are acknowledged in writing by the Company’s
transfer agent; provided that, in any case, the Company shall deliver or cause
to be delivered the original Share Certificates as soon as practicable following
the Closing;


(ii) One or more certificates evidencing the Warrants, registered in the name of
such Purchaser, in such denominations as is indicated on Schedule 1 for such
Purchaser, pursuant to which such Purchaser shall be initially entitled to
purchase that number of shares of Common Stock as is indicated on Schedule 1 or
a facsimile copy of such Warrant Certificates, provided that, in any case, the
Company shall deliver or cause to be delivered the original Warrant Certificates
as soon as practicable following the Closing.


2. The Registration Rights Agreement, in the form attached hereto as Exhibit B
(the “Registration Rights Agreement”), duly executed by the Seller.


3. A legal opinion of Katten Muchin Rosenman LLP (“Seller’s Counsel”), counsel
to the Seller, in the form attached hereto as Exhibit C.


4. A legal opinion of Schreck Brignone (“Nevada Counsel”), Nevada counsel to the
Seller, in the form attached hereto as Exhibit D.


5. A certificate of the Secretary of the Seller (the “Secretary’s Certificate”),
in form and substance satisfactory to the Purchasers, certifying as follows:


(i) that attached to the Secretary’s Certificate is a true and complete copy of
the Articles of Incorporation of the Seller, as amended, including any and all
certificates of designation;


(ii) that a true copy of the Bylaws of the Seller, as amended to the Closing
Date, is attached to the Secretary’s Certificate;


(iii) that attached thereto are true and complete copies of the resolutions of
the Board of Directors of the Seller authorizing the execution, delivery and
performance of this Agreement and the Related Documents, instruments and
certificates required to be executed by it in connection herewith and approving
the consummation of the transactions in the manner contemplated hereby
including, but not limited to, the authorization and issuance of the Shares and
Warrants;


(iv) the names and true signatures of the officers of the Seller signing this
Agreement and all other documents to be delivered in connection with this
Agreement;


21

--------------------------------------------------------------------------------


(v) such other matters as required by this Agreement; and


(vi) such other matters as the Purchasers may reasonably request.


6. Seller shall have applied to each U.S. securities exchange, interdealer
quotation system and other trading market where its Common Stock is currently
listed or qualified for trading or quotation for the listing or qualification of
the Shares and the Warrant Shares for trading or quotation thereon in the time
and manner required thereby.


7. Such other documents as the Purchasers shall reasonably request.


6.2 Conditions to Obligations of the Seller to Effect the Closing. The
obligations of the Seller to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Seller:


(a) Each of the Purchasers shall deliver or cause to be delivered to the Seller
(i) payment of the Purchase Price set forth opposite each Purchaser’s name on
Schedule 1, in cash by wire transfer of immediately available funds to an
account designated in writing by Seller prior to the date hereof; (ii) an
executed copy of this Agreement; (iii) an executed copy of the Registration
Rights Agreement; and (iv) such other documents as the Seller shall reasonably
request.


ARTICLE VII - INDEMNIFICATION, TERMINATION AND DAMAGES


7.1 Survival of Representations. Except as otherwise provided herein, the
representations and warranties of the Seller and the Purchasers contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing Date and shall continue in full force and effect for a
period of three (3) years from the Closing Date; provided, however, that the
Seller’s warranties and representations under Sections 3.13 (Taxes), 3.19
(Subsidiaries and Investments), 3.20 (Capitalization), and 3.21 (Options,
Warrants, Rights), shall survive the Closing Date and continue in full force and
effect until the expiration of all applicable statutes of limitation; and
further provided that the Seller’s warranties and representations under Section
3.25 (Environmental Matters) shall survive the Closing Date and continue in full
force and effect for a period of six (6) years from the Closing Date. The
Seller’s and the Purchasers’ warranties and representations shall in no way be
affected by any investigation of the subject matter thereof made by or on behalf
of the Seller or the Purchasers.


7.2 Indemnification.


(a) The Seller agrees to indemnify and hold harmless the Purchasers, their
Affiliates, each of their officers, directors, employees and agents and their
respective successors and assigns, from and against any losses, damages, or
expenses which are caused by or arise out of (i) any breach or default in the
performance by the Seller of any covenant or agreement made by the Seller in
this Agreement or in any of the Related Documents; (ii) any breach of warranty
or representation made by the Seller in this Agreement or in any of the Related
Documents (iii) any and all third party actions, suits, proceedings, claims,
demands, judgments, costs and expenses (including reasonable legal fees and
expenses) incident to any of the foregoing.


22

--------------------------------------------------------------------------------


(b) Each Purchaser, severally and not jointly, agrees to indemnify and hold
harmless the Seller, its Affiliates, each of their officers, directors,
employees and agents and their respective successors and assigns, from and
against any losses, damages, or expenses which are caused by or arise out of (A)
any breach or default in the performance by such Purchaser of any covenant or
agreement made by such Purchaser in this Agreement or in any of the Related
Documents; (B) any breach of warranty or representation made by such Purchaser
in this Agreement or in any of the Related Documents; and (C) any and all third
party actions, suits, proceedings, claims, demands, judgments, costs and
expenses (including reasonable legal fees and expenses) incident to any of the
foregoing; provided, however, that such Purchaser’s liability under this Section
7.2(b) shall not exceed the Purchase Price paid by such Purchaser hereunder.


7.3 Indemnity Procedure. A party or parties hereto agreeing to be responsible
for or to indemnify against any matter pursuant to this Agreement is referred to
herein as the “Indemnifying Party” and the other party or parties claiming
indemnity is referred to as the “Indemnified Party”. An Indemnified Party under
this Agreement shall, with respect to claims asserted against such party by any
third party, give written notice to the Indemnifying Party of any liability
which might give rise to a claim for indemnity under this Agreement within sixty
(60) business days of the receipt of any written claim from any such third
party, but not later than twenty (20) days prior to the date any answer or
responsive pleading is due, and with respect to other matters for which the
Indemnified Party may seek indemnification, give prompt written notice to the
Indemnifying Party of any liability which might give rise to a claim for
indemnity; provided, however, that any failure to give such notice will not
waive any rights of the Indemnified Party except to the extent the rights of the
Indemnifying Party are materially prejudiced.


The Indemnifying Party shall have the right, at its election, to take over the
defense or settlement of such claim by giving written notice to the Indemnified
Party at least fifteen (15) days prior to the time when an answer or other
responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party’s approval of
such counsel, which approval shall not be unreasonably withheld), shall be
solely responsible for the expenses of such defense and shall be bound by the
results of its defense or settlement of the claim. The Indemnifying Party shall
not settle any such claim without prior notice to and consultation with the
Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld). So long as the Indemnifying Party is diligently
contesting any such claim in good faith, the Indemnified Party may pay or settle
such claim only at its own expense and the Indemnifying Party will not be
responsible for the fees of separate legal counsel to the Indemnified Party,
unless the named parties to any proceeding include both parties or
representation of both parties by the same counsel would be inappropriate due to
conflicts of interest or otherwise. If the Indemnifying Party does not make such
election, or having made such election does not, in the reasonable opinion of
the Indemnified Party proceed diligently to defend such claim, then the
Indemnified Party may (after written notice to the Indemnifying Party), at the
expense of the Indemnifying Party, elect to take over the defense of and proceed
to handle such claim in its discretion and the Indemnifying Party shall be bound
by any defense or settlement that the Indemnified Party may make in good faith
with respect to such claim. In connection therewith, the Indemnifying Party will
fully cooperate with the Indemnified Party should the Indemnified Party elect to
take over the defense of any such claim. The parties agree to cooperate in
defending such third party claims and the Indemnified Party shall provide such
cooperation and such access to its books, records and properties as the
Indemnifying Party shall reasonably request with respect to any matter for which
indemnification is sought hereunder; and the parties hereto agree to cooperate
with each other in order to ensure the proper and adequate defense thereof.


23

--------------------------------------------------------------------------------


With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid by the Indemnifying Party upon the
earlier to occur of: (i) the entry of a judgment against the Indemnified Party
and the expiration of any applicable appeal period, or if earlier, five (5) days
prior to the date that the judgment creditor has the right to execute the
judgment; (ii) the entry of an unappealable judgment or final appellate decision
against the Indemnified Party; or (iii) a settlement of the claim.
Notwithstanding the foregoing, the reasonable expenses of counsel to the
Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party. With regard to other claims for which indemnification is payable
hereunder, such indemnification shall be paid promptly by the Indemnifying Party
upon demand by the Indemnified Party.


ARTICLE VIII - MISCELLANEOUS


8.1 Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurances as may be reasonably requested by any other
party to better evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement, and further agrees to take promptly, or cause to be taken, all
actions, and to do promptly, or cause to be done, all things necessary, proper
or advisable under applicable law to consummate and make effective the
transactions contemplated hereby, to obtain all necessary waivers, consents and
approvals, to effect all necessary registrations and filings, and to remove any
injunctions or other impediments or delays, legal or otherwise, in order to
consummate and make effective the transactions contemplated by this Agreement
for the purpose of securing to the parties hereto the benefits contemplated by
this Agreement.


8.2 Fees and Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith.


8.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (New York City time) on a business
day, (b) the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a business day or later than 5:00 p.m. (New
York City time) on any business day, (c) the business day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service such as
Federal Express, or (d) actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:


24

--------------------------------------------------------------------------------


If to the Purchasers at each Purchaser’s address set forth under its name on
Schedule 1 attached hereto, or with respect to the Seller, addressed to:


NexMed, Inc.
350 Corporate Boulevard
Robbinsville, NJ 08691
Attention: Chief Financial Officer
Facsimile No.: 609-208-1622


or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Seller shall be sent to Katten Muchin
Rosenman LLP, 575 Madison Avenue, New York, NY 10022, Attn: Robert Kohl, Esq.,
Facsimile No. (212) 940-8776. Copies of notices to any Purchaser shall be sent
to the addresses, if any, listed on Schedule 1 attached hereto.


Unless otherwise stated above, such communications shall be effective when they
are received by the addressee thereof in conformity with this Section. Any party
may change its address for such communications by giving notice thereof to the
other parties in conformity with this Section.


8.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
enforced in accordance with the laws of the State of New York without reference
to the conflicts of laws principles thereof.


8.5 Jurisdiction and Venue. This Agreement shall be subject to the exclusive
jurisdiction of the Federal District Court, Southern District of New York and if
such court does not have proper jurisdiction, the State Courts of New York
County, New York. The parties to this Agreement agree that any breach of any
term or condition of this Agreement shall be deemed to be a breach occurring in
the State of New York by virtue of a failure to perform an act required to be
performed in the State of New York and irrevocably and expressly agree to submit
to the jurisdiction of the Federal District Court, Southern District of New York
and if such court does not have proper jurisdiction, the State Courts of New
York County, New York for the purpose of resolving any disputes among the
parties relating to this Agreement or the transactions contemplated hereby. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement, or any judgment
entered by any court in respect hereof brought in New York County, New York, and
further irrevocably waive any claim that any suit, action or proceeding brought
in Federal District Court, Southern District of New York and if such court does
not have proper jurisdiction, the State Courts of New York County, New York has
been brought in an inconvenient forum. Each of the parties hereto consents to
process being served in any such suit, action or proceeding, by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 8.5 shall affect
or limit any right to serve process in any other manner permitted by law.


25

--------------------------------------------------------------------------------


8.6 Successors and Assigns. This Agreement is personal to each of the parties
and may not be assigned without the written consent of the other parties;
provided, however, that any of the Purchasers shall be permitted to assign this
Agreement to any Person to whom it assigns or transfers securities issued or
issuable pursuant to this Agreement. Any assignee must be an “accredited
investor” as defined in Rule 501(a) promulgated under the Securities Act.


8.7 Severability. If any provision of this Agreement, or the application
thereof, shall for any reason or to any extent be invalid or unenforceable, the
remainder of this Agreement and application of such provision to other persons
or circumstances shall continue in full force and effect and in no way be
affected, impaired or invalidated.


8.8 Entire Agreement. This Agreement and the other agreements and instruments
referenced herein constitute the entire understanding and agreement of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings.


8.9 Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby or by law, or in equity on such
party, and the exercise of any one remedy shall not preclude the exercise of any
other.


8.10 Amendment and Waivers. Subject to Section 5.12, any term or provision of
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only by a writing signed by the Seller and the
Purchasers purchasing at least 75% of the Shares hereunder, and such waiver or
amendment, as the case may be, shall be binding upon all Purchasers. The waiver
by a party of any breach hereof or default in the performance hereof shall not
be deemed to constitute a waiver of any other default or any succeeding breach
or default. This Agreement may not be amended or supplemented by any party
hereto except pursuant to a written amendment executed by the Seller and the
Purchasers purchasing at least 75% of the Shares hereunder. No amendment shall
be effected to impact a holder of Securities in a disproportionately adverse
fashion without the consent of such individual holder.


8.11 No Waiver. The failure of any party to enforce any of the provisions hereof
shall not be construed to be a waiver of the right of such party thereafter to
enforce such provisions.


8.12 Construction of Agreement; Knowledge. For purposes of this Agreement, the
term “knowledge,” when used in reference to a corporation means the knowledge of
the directors and executive officers of such corporation (including, if
applicable, any person designated as a chief scientific, medical or technical
officer) assuming such persons shall have made inquiry that is customary and
appropriate under the circumstances to which reference is made, and when used in
reference to an individual means the knowledge of such individual assuming the
individual shall have made inquiry that is customary and appropriate under the
circumstances to which reference is made.


26

--------------------------------------------------------------------------------


8.13 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original as against any party whose signature appears
thereon and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as signatories. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


8.14 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.


8.15 Waiver of Trial by Jury. THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL BY JURY
IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


[Signature Page Follows]


27

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

        SELLER:                NEXMED, INC.                        By:/s/ Mark
Westgate      

--------------------------------------------------------------------------------

Name: Mark Westgate     Title: Vice President and Chief Financial Officer      

        PURCHASERS:                                By: /s/       

--------------------------------------------------------------------------------

Name:     Title:      

 
 

--------------------------------------------------------------------------------



Schedule 1

         
Name, Address and Fax
Number of Purchaser
Copies of Notices to
Shares of Common Stock Purchased
Common Stock
Underlying
Warrants
Purchase Price
         
The Tail Wind Fund Ltd.
Peter J. Weisman, P.C.
404,495
161,798
$360,000
Solomon Strategic Holdings
 
33,708
13,483
$30,000
Southpoint Fund LP
 
354,443
141,777
$315,454
Southpoint Qualified Fund LP
 
1,411,394
564,558
$1,256,141
Southpoint Offshore Operating Fund LP
1,604,950
641,980
$1,428,406
Scopia Partners LLC
Scopia Partners LLC
72,893
29,157
$64,875
Scopia Partners QP LLC
Scopia Partners QP LLC
201,124
80,450
$179,000
Scopia PX LLC
Scopia PX LLC
417,837
167,135
$371,875
Scopia International Limited
Same as above
530,618
212,247
$472,250
Scopia PX International Limited
Same as above
182,023
72,809
$162,000
Loeb Partners Corporation
 
1,000,000
400,000
$890,000
Michael Balog
 
112,359
44,944
$100,000
Harris Kaplan
 
112,359
44,944
$100,000
Akros Absolute Return Fund
 
25,000
10,000
$22,250
Akros Capital Fund LP
 
75,000
30,000
$66,750
Thomas Geiger
 
56,180
22,472
$50,000
Joe Dibenedetto Jr., MD
 
56,180
22,472
$50,000
IRA FBO Paul Miller
 
56,180
22,472
$50,000
Van Hart
 
44,944
17,978
$40,000
MDNH Trading Corp.
 
44,944
17,978
$40,000
MDNH Partners LP
 
22,471
8,988
$20,000
Provident Premier Master Fund
 
112,359
44,944
$100,000
Charles E. Lanphier TTEE, Lanphier Capital Managemen, Inc., PT, FBO Charles
Lanphier
 
56,180
22,472
$50,000
Clarion Capital Corporation
 
280,899
112,359
$250,000
Chula Partners, LP
 
112,359
44,944
$100,000
Regions Bank as custodian for Arkansas Knee Clinic Profit Sharing Plan
 
168,539
67,416
$150,000
Tan Equity Partners
 
280,899
112,359
$250,000
Cherrytrust & Co
 
280,899
112,359
$250,000
Peter & Carol Read Revocable Trust
 
280,899
112,359
$250,000
Jacqueline J Wells Revocable Trust
 
56,180
22,472
$50,000
Prasad Yalamanchili
 
112,359
44,943
$100,000
George Egan
 
28,090
11,236
$25,000
James E Quinn
 
28,090
11,236
$25,000
Namtor Growth Fund
 
224,719
89,888
$200,000
Iroquois Capital
 
280,899
112,359
$250,000
SDS Capital Group SPC, LTD.
 
224,719
89,888
$200,000
Totals:
 
9,347,191
3,738,876
$8,319,000






--------------------------------------------------------------------------------

